Judgments and order affirmed, with costs. All concur. (Appeal from a judgment of Onondaga Trial Term for plaintiff against all defendants in an automobile negligence action. Defendants Bertrand appeal from an order denying their motion for a new trial. Also appeal by the third-party defendant Reuben Rapaport from a judgment of the same court in favor of the third-party plaintiff Clark against the third-party defendant for the amount of plaintiff’s recovery.) Present — Vaughan, J. P., Kimball, Piper, Wheeler and Van Duser, JJ.